Citation Nr: 1618441	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-07 747	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent for the period prior to September 10, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to August 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's increased rating claim for a lumbar spine disability.  Jurisdiction was subsequently transferred to the Pittsburgh RO. 

In a December 2010 rating decision, the RO assigned a temporary total (100 percent) evaluation pursuant to 38 C.F.R. § 4.30, effective from November 26, 2010, until January 1, 2011, based on surgical convalescence.  The Veteran subsequently sought an extension of the temporary total evaluation for a total of six months, which was denied in a December 2011 rating decision.  The Veteran did not file a notice of disagreement (NOD), and the Board lacks jurisdiction to address this matter further.  

In a December 2013 rating decision, the RO granted an increased rating of 20 percent for the Veteran's service-connected lumbar spine disability, effective from September 10, 2012.  The Board notes that the RO sent the Veteran a January 2014 Statement of the Case (SOC), which readjudicated the wrong claim, and thus subsequently readjudicated the increased rating claim for a lumbar spine disability in a corrected January 2015 SOC in which the claim remained denied.  Nonetheless, the Veteran filed timely substantive appeals after issuance of both SOCs.  

The Veteran filed a notice of disagreement as to the February 2010 denial of an increased rating for tinea versicolor in excess of 30 percent.  A statement of the case was issued in January 2014, but the Veteran did not perfect the appeal by filing a timely substantive appeal.  Thus, this matter is not before the Board.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

The Veteran also filed a notice of disagreement as to the February 2010 denial of an increased rating for postural orthostatic tachycardic syndrome in excess of 20 percent.  Subsequently, in a December 2010 rating decision, the RO granted an increased rating of 40 percent.  The Veteran subsequently withdrew his notice of disagreement in that same month.  Thus, this matter is also not before the Board. 

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Following range of motion studies on VA examination in September 2012, the examiner indicated that the Veteran reported experiencing flare-ups that resulted in additional limitation of motion of the thoracolumbar spine.  However, the examiner did not otherwise specifically address or explain the Veteran's likely limitations caused by pain during flare-ups, or whether pain could significantly limit functional ability during flare-ups.  As a result, the degree of any loss of motion/movement due to flare-ups remains unclear and must be addressed on remand.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (if feasible, limitations of functional ability should be expressed in terms of additional limitation of motion); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding when an "examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating . . . .").  Therefore, another examination is warranted for the Veteran's lumbar spine disability in order to comply with Mitchell and Deluca. Id.; 38 U.S.C.A. § 5103A(d)(1).

Consistent with the Veteran's report of flare-ups, the Veteran submitted a February 2016 VA treatment record in which the physician noted an exacerbation of the 

Veteran's chronic low back pain and a decreased range of motion of the lumbar spine with tenderness noted.  Thus, on remand the examiner should also address the current severity of her lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability). 

Further, the Veteran submitted December 2015 to February 2016 VA treatment records.  However, it is unclear whether the Veteran has submitted all records during this period.  Additionally, the claims file does not contain VA treatment records between March 2012 and December 2015.  Thus, upon remand, VA treatment records should be obtained since March 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim's file the Veteran's available VA medical records dated since March 2012 reflecting treatment for the low back disability.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of her service-connected lumbar spine disability.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folders have been reviewed. 

The examiner should review the claims folder, and elicit from the Veteran a detailed medical history concerning her lumbar spine disability to include functional loss due to pain during flare ups. 

All indicated studies, including range of motion studies should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  (This requires some conjecture on the examiner's part, but is consistent with the requirements under DeLuca.)  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.

3.  Thereafter, the RO shall readjudicate the claims on appeal.  If the benefits sought remains denied, the Veteran and her representative shall be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





